693121DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 25-26, 29-33, 35-36, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170307736A1 (Donovan) in view of US20180081041A1 (Niclass).
21, 31. Donovan discloses A light detection and ranging (LiDAR) method (Title, Abstract), comprising:
emitting, by a laser emitter of a LiDAR system, a first light signal comprising a first sequence of optical pulses (fig. 1: 102, figs. 2, 7; ¶52-53);
receiving, by a photo detector of the LiDAR system, a second light signal (fig. 1: 104, figs. 2, 7; ¶52-53, 67), wherein a source of the second light signal is a reflecting object that reflects the first light signal in an environment of the LiDAR system (fig. 1: 106, Fig. 9: reflected light; ¶52, 53, 83, 85-88);
converting, by the photo detector, the second light signal into an electrical signal (¶115);

determining an attribute of the source of the second light signal based on whether the particular signal pattern is determined to be present in the second light signal (fig. 10; ¶82-88); and
determining, based on the processing of the electrical signal, a distance between the photo detector and the source of the second light signal (¶52-53);
while Donovan does not explicitly disclose, Donovan in view of Niclass teaches
and emitting, by the laser emitter, a third light signal comprising a second sequence of optical pulses different from the first sequence (Niclass ¶25-26, 44 note e.g. that “the LiDAR transmitters output sequences of pulses in different, predefined temporal patterns”).
It would have been obvious to one of ordinary skill in the art to modify Donovan so that the emitter transmits another pulse with a different pattern as taught by Niclass because doing so would be modifying an optical detection device using a known technique as used by another similar optical detection device and using different patterns for the following pulses of the emitter may provide further protection against erroneous detections or may help in distinguishing various echoes as also motivated by Niclass in ¶24-26, 46 and fig. 6 or to “avoid possible confusion between successive transmissions of the pulse sequence” Niclass ¶38.
22, 32. Donovan in view of Niclass teaches The method of claim 21, wherein the processing of the electrical signal further comprises analyzing a shape of a plurality of pulses in the electrical signal (Donovan fig. 10; ¶68, 85-87).

25, 35. Donovan in view of Niclass teaches The method of claim 21, further comprising controlling an operation of an automobile based on processing of the electrical signal (Donovan figs. 1-3, ¶3, 94, 145). 
26, 36. Donovan in view of Niclass teaches The method of claim 21, wherein the laser emitter is a diode (Donovan ¶76, 158).
29, 39. Donovan in view of Niclass teaches The method of claim 21, wherein an azimuth field of view of the LiDAR system is between 90 and 360 degrees (Donovan ¶60).
30, 40. Donovan in view of Niclass teaches The method of claim 21, wherein the LiDAR system further comprises a plurality of other laser emitters and photo detectors (Donovan fig. 7: 702, 704, 706, fig. 9: 902; ¶66-67, 72).

Claim(s) 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US20200025879A1 (Pacala) further in view of US20170219713A1 (Gruver) further in view of US20110235018A1 (Mori).
27, 37. While not explicitly disclosing, Donovan in view of Niclass further in view of Pacala teaches The method of claim 21, wherein the laser emitter and the photo detector of the LiDAR system are disposed on a rotor of a rotor-shaft structure (Pacala fig. 2A: 216, 218; ¶78-81), and wherein the processing of the electrical signal is performed by a component disposed on 
It would have been obvious to one of ordinary skill in the art to modify Donovan to include the light emitter and receiver on a rotator as taught by Pacala because in doing so a single lidar system can cover a larger field of view, since rotation of the light source and receiver would make that possible as for example taught by the teaching reference US20170219713A1 (Gruver) in ¶33 “the axis of rotation may be substantially vertical such that the first LIDAR has a 360-degree FOV horizontally due to the rotation.” And as further taught by the teaching reference US20110235018A1 (Mori) in ¶68, placement of the processing circuitry is an obvious design choice and a simple arrangement of parts.
Claim(s) 29, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US20200025879A1 (Pacala) further in view of US20170219713A1 (Gruver).
29, 39. Should it be found/interpreted that Donovan does not explicitly disclose, Donovan Niclass further in view of in view of Pacala teaches The method of claim 21, wherein an azimuth field of view of the LiDAR system is between 90 and 360 degrees (Pacala ¶80, 113).
It would have been obvious to one of ordinary skill in the art to modify Donovan to include the light emitter and receiver on a rotator as taught by Pacala to provide azimuth FoV up to 360 degrees because in doing so a single lidar system can cover a larger field of view, since rotation of the light source and receiver would make that possible as for example taught by the teaching reference US20170219713A1 (Gruver) in ¶33 “the axis of rotation may be substantially vertical such that the first LIDAR has a 360-degree FOV horizontally due to the rotation.” 

Claim(s) 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US10754034B1 (Chamberlain).
28, 38. While not explicitly disclosing, Donovan in view of Niclass further in view of Chamberlain teaches The method of claim 21, wherein a vertical field of view of the LiDAR system is between 30 and 40 degrees (Chamberlain col 4 lns 37-49).
It would have been obvious to one of ordinary skill in the art to modify Donovan to provide a vertical FoV of 30° to 40° as taught by Chamberlain because doing so is using the known technique of increasing field of view to improve similar LIDAR devices in the same way, and increasing FoV would also increase possibility of obstacle detection in a wider range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645